 

Exhibit 10.5

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of
November 9, 2018, between CELLECTAR BIOSCIENCES, INC., a Delaware corporation
(the "Company"), and Brian Posner ("Executive").

 

RECITALS

 

The Company and Executive desire to enter into this Agreement to document the
terms and conditions of Executive's employment by the Company. The parties
hereto agree as follows:

 

1. Employment. The Company shall employ Executive, and Executive hereby agrees
to employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date (as defined below) and
ending as provided in Section 4 hereof (the “Employment Period”).

 

2. Position and Duties.

 

(a) During the Employment Period, Executive will serve as the Vice President and
Chief Financial Officer of the Company. Executive will have the normal duties,
responsibilities and authority of his role, subject to the overall direction and
authority of the Board of Directors of the Company (the “Board”) and the Chief
Executive Officer.

 

(b) During the Employment Period, except as otherwise determined by the Board,
Executive will report to the Chief Executive Officer, and will devote his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company. During the Employment Period, Executive shall not serve as an
officer or director of, or otherwise perform services for compensation for, any
other entity without the prior written consent of the Board (which shall not be
unreasonably withheld or delayed); provided that Executive may serve as an
officer or director of or otherwise participate in purely educational, welfare,
social, religious, recreational and civic organizations so long as such
activities do not interfere with Executive's employment.

 

(c) For purposes of this Agreement, the term "Company" shall include all of the
Company's Subsidiaries. The term "Subsidiaries" shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by the Company, directly or
through one or more Subsidiaries.

 

3. Compensation and Benefits.

 

(a) Compensation.

 

(i) Base Salary. During the Employment Period, Executive's base salary will be
three thousand dollars ($300,000) per annum (as may be adjusted from time to
time by the Board, the "Base Salary"), which salary will be payable by the
Company in regular installments in accordance with the Company's general payroll
practices (in effect from time to time). Executive's Base Salary for any partial
year will be prorated based upon the number of days elapsed in such year.

 



1 

 

 

(ii) Bonus. During the Employment Period, Executive will be eligible to earn an
annual bonus each calendar year, under the terms and conditions of the Company's
annual incentive compensation plan for which Executive's initial target shall be
thirty percent (30%) of Base Salary.

 

(b) Benefits.

 

(i) During the Employment Period, Executive will be entitled to participate in
all of the Company's employee benefit programs for which senior executive
employees of the Company are generally eligible in accordance with the terms and
conditions of such program s as the same may be modified from time to time.

 

(ii) In addition to the benefits described in Section 3(b)(i) above, during the
Employment Period, Executive will also be entitled to the following (without
duplication):

 

(A) Vacation. Three weeks of paid vacation each calendar year, which if not
taken during any year may not be carried forward to subsequent calendar year(s)
or otherwise paid; and

 

(B) Personal Days. Four paid personal days each calendar year, which if not
taken during any year may not be carried forward to subsequent calendar year(s)
or otherwise paid; and

 

(C) Business Expenses. Reimbursement for all reasonable business expenses
incurred by Executive in the course of performing his duties and
responsibilities under this Agreement, and that are excludable from gross
income, with respect to travel, entertainment and other business expenses,
subject to the Company's requirements with respect to reporting and
documentation of such expenses.

 

(D) Relocation Reimbursement. Executive is expected to relocate to a location
closer to the Company’s current headquarters in Florham Park, New Jersey on or
prior to April 1, 2019, or such later time as determined by the Company’s Chief
Executive Officer. The Company will reimburse Executive for reasonable
relocation expenses up to a maximum of $10,000.

 

(c) Withholding. All amounts payable to Executive as compensation hereunder
shall be subject to all required and customary withholding by the Company.

 

4. Termination and Obligations of the Company Upon Termination.

 

(a) At-Will Employment. Executive’s employment is at-will and shall be of no
specific period. Executive is free to resign at any time, for any reason or no
reason, as Executive deems appropriate. Subject to this Section 4, the Company
has a similar right to terminate Executive employment at any time, with or
without Cause (as defined below).

 

(b) Death. If Executive's employment is terminated due to Executive's death, the
Company will pay to Executive's estate Executive's (i) Base Salary through the
date of termination to the extent not theretofore paid, any accrued vacation pay
to the extent not theretofore paid and any reimbursement of business expenses as
described in Section 3(b)(ii)(B) above (together, the "Accrued Obligations") and
(ii) the bonus described in Section 3(a)(ii) above for the calendar year in
which such termination occurs if Executive would have otherwise been entitled to
receive such bonus had his employment not been terminated (provided that if the
date of such termination occurs prior to the last day of the calendar year in
respect of which such bonus is awarded, then such bonus will be prorated upon
the number of days elapsed prior to Executive's date of termination). Any such
bonus amount payable under this Section 4(b) will be payable at such time as
such amount would have been payable had Executive's employment not been
terminated.

 



2 

 

 

(c) Disability. If Executive's employment is terminated either by Executive or
the Company due to Executive's Disability, Executive will be entitled to receive
(i) his Accrued Obligations, (ii) such benefits as are available to Executive
under the Company's long-term disability insurance plans (if any) as in effect
on the date of termination, (iii) continuation of Company provided health
insurance at the Company's cost during the COBRA continuation period, and (iv)
the bonus described in Section 3(a)(ii) above for the calendar year in which
such termination occurs if Executive would have otherwise been entitled to
receive such bonus had his employment not been terminated (provided that if the
date of such termination occurs prior to the last day of the calendar year in
respect of which such bonus is awarded, then such bonus will be prorated upon
the number of days elapsed prior to Executive's date of termination). Any such
bonus amount payable under this Section 4(c) will be payable at such time as
such amount would have been payable had Executive's employment not been
terminated. “Disability” means any physical or mental condition of Executive
that (i) results in a qualification for benefits under the Company's long term
disability insurance plans (referred to above) or (ii) in the good faith
judgment of the Board, based upon the receipt of competent medical advice,
results in the inability of Executive to perform his services under this
Agreement and such incapacity will likely continue for a period of at least 180
consecutive days or at least 180 days in any 365 consecutive day period.

 

(d) Resignation or Termination for Cause. If Executive's employment is
terminated due to Executive's resignation without Good Reason (as defined below)
or a termination by the Company for Cause, Executive will be entitled to receive
his Accrued Obligations.

 

(e) Termination by the Company Without Cause, or by Executive for Good Reason.
If Executive's employment is terminated by (i) the Company without Cause, or
(ii) by Executive for "Good Reason," Executive will be entitled to receive (A)
his Accrued Obligations, (B) a cash severance payment equal to fifty percent
(50%) of Executive's Annual Base Salary, payable in regular installments in
accordance with the Company's general payroll practices (in effect from time to
time) beginning on the first pay date following the date of termination and
ending on the sixth monthly anniversary date of the first pay date, (C) addition
of the cost of Company-provided health insurance to each severance payment made
in accordance with Section 4(e)(B) above, and (D) the bonus described in Section
3(a)(ii) above for the calendar year in which such termination occurs if
Executive would have otherwise been entitled to receive such bonus had his
employment not been terminated (provided that if the date of such termination
occurs prior to the last day of the calendar year in respect of which such bonus
is awarded, then such bonus will be prorated upon the number of days elapsed
prior to Executive's date of termination). Any such bonus amount payable under
this Section 4(e) will be payable at such time as such amount would have been
payable had Executive's employment not been terminated. In addition to the
foregoing, the Company shall provide to Executive, for a period of up to six (6)
months following the date of termination of employment with the Company,
outplacement services, including, but not limited to: instruction and counseling
to assess and develop job goals and interviewing, networking and negotiating
skills; assistance with resume preparation and initiation of a job search;
secretarial support, and the use of private offices at the outplacement firm's
premises. Executive and the Company shall agree upon the outplacement services
provider, and the aggregate cost of such services under this Section 4(e) shall
not exceed Seventy Five Hundred Dollars ($7,500).

 



3 

 

 

As a condition to the Company's obligations to make the payments described in
this Section 4(e), the Company and Executive will execute and deliver within 30
days after the date of termination of employment a general mutual release in the
form reasonably required by the Company. Notwithstanding anything in this
Agreement to the contrary, the Company will have no obligation to pay any
amounts payable under this Section 4(e) during such times as Executive is in
breach of Sections 5, 6, or 7 hereof.

 

(f) Other. Except as otherwise expressly provided herein, all of Executive's
rights to salary, bonuses, employee benefits and other compensation hereunder
which would have accrued or become payable after the termination or expiration
of the Employment Period shall cease upon such termination or expiration, other
than those expressly required under applicable law.

 

(g) Definition of "Cause.” For purposes of this Agreement, "Cause" shall mean:

 

(l) the commission by Executive of a (i) felony or (ii) to the extent it
compromises the best interests of the Company or renders Executive unfit or
unable to perform his services and duties hereunder, any other criminal act
(excluding any such acts involving the operation of a motor vehicle);

 

(2) the commission by Executive of any act or any omission to act by Executive
involving fraud, dishonesty or disloyalty with respect to the Company or any of
its customers or suppliers;

 

(3) the continued failure by Executive to perform substantially his duties to
the Company (other than any such failure resulting from Executive's Disability)
after written notice thereof (specifying the particulars thereof in reasonable
detail and requirements for remediation) and a reasonable opportunity to be
heard and cure such failure, if cure is possible under the circumstances, are
given to Executive by the Board (it being agreed that such opportunity to be
heard and cure period shall not cumulatively exceed thirty (30) consecutive days
from the date written notice of such failure to perform is delivered by
Executive); or

 

(4) a breach by Executive of Sections 5, 6, or 7 hereof.

 

Notwithstanding the foregoing, immediately following a "Change in Control" of
the Company, the definition of Cause shall exclude Subsection 4(g)(3) above.

 

(h) Definition of Good Reason. A termination by Executive for "Good Reason"
means Executive's resignation from employment by the Company, after any of the
following and not later than thirty (30) days following the expiration of the
Cure Period (defined below):

 

(1) a decrease of ten percent (10%) or more in Executive's Base Salary;

 

(2) a material diminution in Executive's authority, duties, or responsibilities;

 

(3) a requirement that Executive relocate his primary office to a location more
than fifty (50) miles away from the Company’s current headquarters in Florham
Park, New Jersey; or

 

(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 



4 

 

 

No occurrence shall constitute a basis for a termination for "Good Reason"
unless Executive notifies the Company, in writing, within thirty (30) days after
such occurrence that Executive considers such occurrence to be a basis for a
termination with "Good Reason" and, the Company fails to cure such occurrence
within (30) days following receipt of such notice. The Company and Executive
intend that a resignation by Executive for Good Reason, as defined above,
constitutes an involuntary separation from service within the meaning of Section
409A of the Internal Revenue Code (the "Code").

 

(i) Definition of Change in Control. For purposes of this Agreement, "Change in
Control" shall mean (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder as then in effect) of shares representing more than 50% of the
aggregate voting power represented by the issued and outstanding capital stock
of the Company entitled to vote in the election of directors, (b) the occupation
of a majority of the seats (other than vacant seats) on the Board by persons who
were neither (i) nominated by the Board; nor (ii) appointed by directors so
nominated, (c) the dissolution or liquidation of the Company, (d) a
reorganization, merger, or consolidation of the Company with one or more
entities as a result of which the holders of the Company's outstanding equity
securities prior to such transaction do not hold equity securities representing
a majority of the voting power of the surviving entity, or (e) the sale of all
or substantially all of the Company's assets.

 

5. Confidential Information and Trade Secrets.

 

(a) “Confidential Information” means information (to the extent it is not a
Trade Secret), whether oral, written, recorded, magnetically or electronically
or otherwise stored and whether originated by Executive or otherwise coming into
the possession or knowledge of Executive, which is possessed by or developed for
the Company and which relates to the Company’s existing or potential business,
which information is not reasonably ascertainable by the Company’s competitors
or by the general public through lawful means, and which information the Company
treats as confidential, including but not limited to information regarding the
Company’s products or services, specifications, designs, processes, business
affairs, business plans, strategies, finances, computer programs, research,
customer development, planning, purchasing, finance, marketing, customer
relations and customer information, and other information received by the
Company from others which the Company has an obligation to treat as
confidential. “Trade Secret” means a trade secret as that term is defined under
Wis. Stat. §134.90.

 

(b) Confidentiality Obligations. During the Employment Period and for a period
of two (2) years after the termination of Executive’s employment with the
Company, regardless of the reason for such termination, Executive shall not use
or disclose any of the Company’s Confidential Information. Additionally, during
and after termination of employment with the Company, Executive shall not use or
disclose the Company’s Trade Secrets so long as they remain Trade Secrets.

 

6. Intellectual Property; Inventions and Patents. Executive acknowledges and
agrees that all inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports and all similar or related information
(whether or not patentable) which relate to the Company's or any of its
Subsidiaries' actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive while employed by the Company ("Work Product") belong to the
Company or such Subsidiary. Executive will promptly disclose such Work Product
to the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

 



5 

 

 

7. Noncompetition; Non-Solicitation.

 

(a) Noncompetition. Executive acknowledges that in the course of his employment
with the Company he shall become familiar with the Company's trade secrets and
with other Confidential Information concerning the Company and its Subsidiaries
and that his services shall be of special and unique value to the Company and
its Subsidiaries. Therefore, Executive agrees that, during the period of
Executive's employment with the Company and for period of twelve (12)
consecutive months immediately following the date of Executive's termination of
employment by the Company (the "Noncompete Period"), he shall not, without prior
written approval by the Board, directly or indirectly participate in any country
in which the Company is doing business at the time of Executive's termination of
employment with the Company in any business competing with the businesses of the
Company or its Subsidiaries conducted during the Employment Period
(collectively, the "Business"), either as a partner, proprietor, shareholder,
officer, director, agent, employee, consultant or otherwise. Executive agrees
and acknowledges that the potential harm to the Company of its non-enforcement
outweighs any harm to Executive of its enforcement by injunction or otherwise.
Executive further acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, time period and
geographical area. Nothing herein shall prohibit Executive from being a passive
owner of not more than five percent (5%) of the outstanding securities of any
publicly traded company engaged in the Business, so long as Executive has no
active participation in the Business of such company, unless otherwise approved
by the Board.

 

(b) Non-Solicitation. During the Noncompete Period, Executive shall not directly
or indirectly (i) induce or attempt to induce any employee of the Company or any
Subsidiary to leave the employ of the Company or such Subsidiary (other than
through general advertisements for employment not directed at employees of the
Company or any of its Subsidiaries), (ii) solicit to hire any person who was an
employee of the Company or any Subsidiary at any time during the six (6) months
preceding the termination of the Employment Period (other than through general
advertisements for employment not directed at employees of the Company or any of
its Subsidiaries) or (iii) solicit or attempt to solicit for the purpose of
engaging in any business in which the Company was engaged at the time of
Executive's termination of employment and in which the Company was still engaged
at the time of Executive's solicitation, any customer who was a customer of the
Company during the last twelve (12) months of Executive's employment with the
Company.



 

(c) Enforcement. If at the time of enforcement of Sections 5, 6, or 7 of this
Agreement a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope, or area. Because Executive's services
are unique and because Executive has access to Confidential Information and Work
Product, the parties hereto agree that money damages would not be an adequate
remedy for any breach of this Agreement. Therefore, in the event a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security). In addition, in
the event of an alleged breach or violation by Executive of Section 7(a) or
7(b), the Noncompete Period will be tolled during the pendency of any proceeding
(including any arbitration) over such breach or violation, provided that such
proceeding was initiated during the Noncompete Period. Executive agrees that the
restrictions contained in Sections 5, 6, and 7 are reasonable.

 



6 

 

 

8. Section 280G.

 

(a) If any of the payments or benefits received or to be received by Executive
(including, without limitation, any payment or benefits received in connection
with a Change in Control or Executive's termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement, or otherwise) (all such payments collectively referred to herein as
the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 8, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then prior
to making the 280G Payments, a calculation shall be made comparing (i) the Net
Benefit (as defined below) to Executive of the 280G Payments after payment of
the Excise Tax to (ii) the Net Benefit to Executive if the 280G Payments are
limited to the extent necessary to avoid being subject to the Excise Tax. Only
if the amount calculated under (i) above is less than the amount under (ii)
above will the 280G Payments be reduced to the minimum extent necessary to
ensure that no portion of the 280G Payments is subject to the Excise Tax. “Net
Benefit” shall mean the present value of the 280G Payments net of all federal,
state, local, foreign income, employment, and excise taxes. Any reduction made
pursuant to this Section 8 shall be made in a manner determined by the Company
that is consistent with the requirements of Section 409A.

 

(b) All calculations and determinations under this Section 8 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Counsel”) whose determinations shall be conclusive and binding on the
Company and Executive for all purposes. For purposes of making the calculations
and determinations required by this Section 8, the Tax Counsel may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Company and Executive shall
furnish the Tax Counsel with such information and documents as the Tax Counsel
may reasonably request in order to make its determinations under this Section 8.
The Company shall bear all costs the Tax Counsel may reasonably incur in
connection with its services.

 

9. Section 409A.

 

(a) General Compliance. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.

 

(b) Specified Employee. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to Executive in connection with his
termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and Executive is determined to
be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
Executive's death (the "Specified Employee Payment Date"). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to Executive in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.

 



7 

 

 

(c) Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

 

(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii) any reimbursement of an eligible expense shall be paid to Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

(d) Tax Gross-ups. Any tax gross-up payments provided under this Agreement shall
be paid to Executive on or before December 31 of the calendar year immediately
following the calendar year in which Executive remits the related taxes.

 

 

10. Miscellaneous.

 

(a) Survival. Except as otherwise provided in this Agreement, Sections 4 through
10, inclusive, shall survive and continue in full force in accordance with their
terms notwithstanding the expiration or termination of the Employment Period.

 

(b) Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

 

Brian Posner

1014 Whitehall Drive

Doylestown, PA 18901

 

 

Notices to the Company:

 

Cellectar Biosciences, Inc.

100 Campus Drive

Florham Park, New Jersey 07932

 

Attention:Board of Directors   Chief Executive Officer and Secretary



 



8 

 

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

(d) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

(e) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

(f) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

(g) Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
successors and assigns, except that Executive may not assign his rights or
delegate his duties or obligations hereunder without the prior written consent
of the Company.

 

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “company” shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(h) Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New Jersey or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New Jersey. Subject to Section 10(i) below,
each party hereby expressly and irrevocably agrees that any case or controversy
related to this Agreement must be conducted in state Circuit Court in Morris
County, New Jersey, or the United States District Court for the State of New
Jersey. Each party hereby irrevocably consents to personal jurisdiction in such
court and to accept service of process in accordance with the provisions of the
laws of the State of New Jersey. Executive hereby waives any and all right to
trial by jury in any action or proceeding related to this Agreement.

 



9 

 

 

(i) Dispute Resolution. Because disputes arising in connection with complex
agreements are most quickly and economically resolved by an experienced and
expert person, the parties agree that claims relating to an alleged breach of
this Agreement (excluding claims arising under Sections 5, 6, and/or 7) shall be
resolved by binding arbitration with a single arbitrator before the American
Arbitration Association in New Jersey, pursuant to the then-applicable rules of
the American Arbitration Association. If Executive is determined in such
arbitration to be successful in asserting his rights, Executive shall be
entitled to reimbursement of all legal fees reasonably incurred in asserting
Executive's rights under the Agreement.

 

(j) Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company's right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

(k) Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.

 

(l) Executive's Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company's request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Executive's possession, all at times and on schedules that are reasonably
consistent with Executive's other permitted activities and commitments).

 

10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



  CELLECTAR BIOSCIENCES, INC.               By: /s/ James V. Caruso            
  Its: President and Chief Executive Officer                     EXECUTIVE      
        /s/ Brian Posner   Brian Posner

 



11 



